Citation Nr: 1710539	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  06-30 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to the service connected bilateral hammer toe disabilities.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This decision confirmed a previous denial of service connection for a right knee disability, based on a finding that new and material evidence had not been received to reopen the previously denied claim.

In August 2009, the Veteran, accompanied by his representative, testified at a hearing before an Acting Veteran's Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The Board reopened the claim for entitlement to service connection for a right knee disability in an April 2010 decision, but remanded the matter of service connection on the merits.

In a July 2013 decision, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a December 2013 order, the Court vacated the July 2013 decision and remanded the case to the Board for further proceedings consistent with a December 2013 Joint Motion for Remand.  

In June 2014, the Board remanded the matter for additional development.  The matter is now back before the Board.

The Veteran also perfected an appeal of the issues of entitlement to service connection for residuals, hammertoe repair, exostectomy bilateral feet (also claimed as bilateral foot surgery) (bilateral hammertoe disability) and entitlement to a temporary 100 percent rating based on surgical or other treatment necessitating convalescence for bilateral hammertoe disability, which were also remanded in June 2014.  However, in an August 2016 rating decision, the RO granted service connection for hammer toes, left foot, and residuals, hammer toe repair exostectomy, right foot.  The August 2016 rating decision also assigned a temporary 100 percent evaluation for these disabilities for surgical convalescence from November 22, 2005, to February 1, 2006.  As this decision represents a full grant of the benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The Board notes that the issue of entitlement to service connection for posttraumatic stress disorder has been perfected, but not yet certified to the Board.  As such, the Board will not accept jurisdiction over this claim at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The issue of entitlement to service connection for a bilateral foot disability, claimed as secondary to the service-connected bilateral hammer toe disability, has been raised by the record in February 2017 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

According to the December 2013 Joint Motion for Remand, the Board failed to address the Veteran's assertion that he hurt his left knee in service, or his assertion that his reported in-service left knee injury caused his current right knee disability.  The Joint Motion for Remand also indicated that the Board neglected to address the adequacy of the November 2011 VA examination report insofar that it did not address the Veteran's reported in-service left leg injury and the theory that the left knee injury caused his right knee disability.  

In the June 2014 remand, the Board found that the November 2011 VA examination report was inadequate, as it did not fully consider the Veteran's contentions as to an in-service left leg injury and any right knee disability potentially resulting therefrom.  The Board requested that the AOJ afford the Veteran another VA examination with opinion which addressed the etiology of the diagnosed right knee disability.  The Board specifically instructed the examiner to address the Veteran's testimony and other statements regarding the circumstances surrounding his right knee disability, including but not limited to, the Veteran's August 2009 testimony that he injured his left knee in service during parachute jumps and that the left knee injury caused his right knee disability.  

Pursuant to the June 2014 remand, in January 2015, the Veteran was afforded a VA examination for his right knee.  The examiner noted diagnoses of left knee meniscal tear (2007), bilateral knee joint osteoarthritis (1997), and left knee chondromalacia (2007).  The Veteran cited problems with his knees for a long time.  He attributed the problems from airborne activity for four years.  The examiner found that the Veteran's right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran had no documented right knee problem in service.  The examiner noted that the Veteran's right knee problem was documented as chronic right knee pain in October 1985.  The examiner noted that x-ray imaging in April 1997 revealed minimal osteoarthritis changes in the bilateral knees, and the Veteran had arthroscopic surgery of the right knee in January 2006.  The examiner found that the Veteran's knee problems existed many years after service.

The Veteran was afforded another VA examination in August 2016.  The Veteran reported bilateral knee pain for a long time.  He noted that he served in the 82nd Airborne division and attributed his knee problems to activities inherent of his military occupational specialty (MOS).  The examiner found that the Veteran's right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that there was no documentation in the medical records suggesting knee problems during service.  The examiner noted that the earliest documentation of knee problems was in 1985, when the Veteran was diagnosed with chronic knee pain.  The examiner noted further that April 1997 x-rays revealed minimal arthritic changes in the bilateral knees.  The examiner found that the Veteran's knee problems started too many years after service and could not be service connected.

The Board finds these opinions to be inadequate, as the examiners did not address the Veteran's reported in-service left leg injury and the theory that the left knee injury caused his right knee disability, as specifically instructed in the December 2013 Joint Motion for Remand and the subsequent June 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, in a submission dated in September 2016, the Veteran's representative argued that the opinions were inadequate because the examiners again relied on the lack of documentation of a knee injury in the service treatment records in providing negative nexus opinions.  The Veteran's representative argued that there was no indication that the examiners considered the Veteran's lay testimony as to the onset of his right knee disability, or fully considered the Veteran's MOS, in formulating the opinions.  The Veteran's representative also raised a new theory of entitlement when she noted that the Veteran suffered pain and an antalgic gait during and after discharge as a result of his now service-connected bilateral hammer toe disability.  The Veteran's representative requested that the VA obtain an addendum opinion in which the examiner specifically addresses whether the Veteran's MOS as a paratrooper and/or the now service-connected bilateral hammer toe disability may have significantly contributed to the development of the current right knee disability.  

In light of the foregoing, under the duty to assist, an addendum opinion must be obtained which addresses whether the Veteran's right knee disability is etiologically related to service, to include his duties as a paratrooper or any left knee injury in service, or whether the Veteran's right knee disability was caused or aggravated by his now service-connected bilateral hammer toe disability.

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:
1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After completing the development in step 1, obtain an 
	addendum opinion regarding the Veteran's right knee 
	disability.  The claims file, including a copy of this 
	remand, should be reviewed by the examiner.  If, and 
	only if, determined necessary by the VA examiner, the 
   Veteran should be scheduled for another VA 
   examination.

   The examiner is asked to:

		(a) Provide an opinion as to whether it is at 
		least as likely as not (a probability of 50 
		percent or greater) that the currently diagnosed 
		right knee disability is etiologically related to 
		his active duty service, to include his duties as a 
		paratrooper and/or any left knee injury during 
		service.

In reaching his or her conclusions, the examiner should address the Veteran's testimony and other statements regarding the circumstances surrounding his right knee disability, including, but not limited to, the Veteran's August 2009 testimony that he injured his left knee in service during parachute jumps and that the left knee injury caused his right knee disability.  In this regard, the examiner is reminded that service connection may be granted for a disease first diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Accordingly, the examiner should consider the Veteran's assertion that he experienced trauma to his knees during jumps, which he believes ultimately led to his current knee condition.  

(b) Provide an opinion as to whether it is at 
		least as likely as not (at least a 50 percent 
		probability) that the Veteran's diagnosed right 
		knee disability was caused or aggravated 
		by his service-connected bilateral hammer toe		disability.

      By aggravation, the Board means a permanent 
		increase in the severity of the disability that is beyond 
		natural progression.  If aggravation is found, the 
		examiner should address the following medical issues:
      (1) the baseline manifestations of the Veteran's 
      disability found prior to aggravation; and (2) the 
      increased manifestations which, in the examiner's 
      opinion, are proximately due to the service-connected 
      disability. 

The examiner should address the Veteran's contentions and set forth the complete rationale for all opinions expressed and conclusions reached.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3.   After the development has been completed, and any 
	other development deemed necessary, adjudicate
   the claim.  If the benefit sought remains denied, 
   furnish the Veteran and his representative a 
   supplemental statement of the case and return the case 
   to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





